Name: Commission Regulation (EEC) No 3952/86 of 23 December 1986 amending Regulation (EEC) No 606/86 laying down detailed rules for applying the supplementary trade mechanism to milk products imported into Spain from the Community of Ten
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 12. 86 Official Journal of the European Communities No L 365/49 COMMISSION REGULATION (EEC) No 3952/86 of 23 December 1986 amending Regulation (EEC) No 606/86 laying down detailed rules for applying the supplementary trade mechanism to milk products imported into Spain from the Community of Ten shall be as shown in the Annex for the period 1 January to 31 December 1987.' 2. Article 2 is replaced by the following : 'Article 2 1 . For the period 1 January to 31 December 1987, the 'guide' quantities referred to in Article 84 of the Act of Accession shall be broken down as follows : (a) as regards milk and cream falling within heading No 04.01 of the Common Customs Tariff other than in immediate packings of a net capacity of 3 kg or less : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Articles 83 ( 1 ) and 84 (3) thereof, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary mechanism applicable to trade ('), as last amended by Regulation (EEC) No 2297/86 (2), and in particular Article 7 ( 1 ) thereof, Whereas provision should be made, on the basis of the forward estimate for the products in question referred to in Article 83 ( 1 ) of the Act of Accession, for the fixing of the indicative ceilings for imports into Spain from the Community of Ten and whereas, in addition, it is neces ­ sary to break down or allocate the 'guide' quantities for 1987 ; Whereas there continue to be major anomalies in the supplementary trade mechanism for milk products imple ­ mented by Commission Regulation (EEC) No 606/86 (3), as last amended by Regulation (EEC) No 2740/86 (4), in particular as regards the number of applications for STM licences submitted for certain categories of cheese ; whereas, in order to prevent any recurrence of this type of situation, provision should be made for limiting the quan ­ tity for which applications for licences may be submitted ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman,  January 1987 : 25 000 tonnes,  February 1987 : 25 000 tonnes,  March 1987 : 20 000 tonnes,  April 1987 : 10 000 tonnes,  May 1987 : 8 000 tonnes,  June 1987 : 5 000 tonnes,  July 1987 : 5 000 tonnes,  August 1987 : 5 000 tonnes,  September 1987 : 8 000 tonnes,  October 1987 : 15 000 tonnes,  November 1987 : 25 000 tonnes,  December 1987 : 25 000 tonnes ; (b) as regards the other products, at the rate of one ­ twelfth per month . 2. In addition, as regard cheese falling within heading No 04.04 of the Common Customs Tariff, the 'guide' quantity shall be broken down by category. For the period 1 January to 31 December 1987, the breakdown shall be as follows : HAS ADOPTED THIS REGULATION : (tonnes) Article 1 Regulation (EEC) No 606/86 is hereby amended as follows : 1 . Article 1 ( 1 ) is replaced by the following : ' 1 . The indicative ceilings referred to in the second subparagraph of Article 83 ( 1 ) of the Act of Accession Category Quantity 1 . Emmentaler, Gruyere 2 127 2. Roquefort 138 3. Blue-veined cheese 2 875 4. Processed cheese 805 5. Parmigiano Reggiano, Grana Padano 128 6. Havarti, fat content 60 % 1 035 7. Edammer in balls, Gouda 5 290 8 . Soft ripened cow's milk cheeses 977 9. Cheddar, Chester 138 10 . Other 2 587 (') OJ No L 55, 1 . 3 . 1986, p. 106 . (2) OJ No L 201 , 24. 7 . 1986, p. 3 . 0 OJ No L 58, 1 . 3 . 1986, p. 28 . (&lt;) OJ No L 252, 4. 9 . 1986, p. 21 . No L 365/50 Official Journal of the European Communities 24. 12. 86 4. The Annex is replaced by the Annex to this Regula ­ tion . 3 . Applications for STM licences for cheeses must specify the category of each quantity and, where appropriate, the type concerned.' 3 . The following subparagraph is added to Article 3 ( 1 ) : 'For categories 1 , 3 , 7 and 10 of the cheeses referred to in Article 2 (2) the applications for STM licences submitted by each undertaking in any single month may not exceed 10 % of the quantities available .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 December 1986 . For the Commission Frans ANDRIESSEN Vice-President 24. 12. 86 Official Journal of the European Communities No L 365/51 ANNEX ANNEX Indicative ceilings (tonnes) CCT heading No Description Quantity 230 000 4 750 04.01 04.02 04.03 04.04 Milk amd cream, fresh, not concentrated or sweetened : Milk and cream, preserved, concentrated or sweetened : A. Not containing added sugar : ex II . Milk and cream, powder or granules :  intended for human consumption B. Containing added sugar : I. Milk and cream, in powder or granules : a) Special milk for infants, in hermetically sealed containers of a net capacity of 500 grams or less and of a fat content, by weight, exceeding 10 % but not exceeding 27 % ex b) Other :  intended for human consumption Butter Cheese and curd : 1 750 A. Emmentaler, Greyerzer, Sbrinz, Bergkase, Appenzeller, Frei ­ burger Vacherin, Vacherin Mont d'Or and TÃ ªte de Moine, not granted or powdered 17 500 B. Glarus herb cheese (known as Schabziger), made from skimmed milk and mixed with finely-ground herbs C. Blue-veined cheese, not granted or powdered D. Processed cheese, not grated or powdered E. Other : I. Nor grated or powdered, of a fat content, by weight, not exceeding 40 % and a water content, calculated by weight of the non-fatty matter : ex a) Not exceeding 47 % :  excluding curd b) Exceeding 47 % but not exceeding 72 % : 1 . Cheddar ex 2. Other :  excluding curd c) Exceeding 72 % : ex 1 . In immediate packings of a net capacity not exceeding 500 grams :  excluding curd ex 2. Other :  excluding curd II . Other : a) Grated or powdered ex b) Other :  excluding curd